1    AARON D. FORD
       Attorney General
2    Amy A. Porray (Bar. No. 9565)
       Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-0661 (phone)
     (702) 486-3773 (fax)
6    Email: aporray@ag.nv.gov

7    Attorneys for Defendant,
     Shannon Moyle
8

9                               UNITED STATES DISTRICT COURT

10                                    DISTRICT OF NEVADA

11   STEVEN KINFORD,                                       Case No. 2:18-cv-01890-RFB-EJY

12                      Plaintiff,
                                                        DEFENDANT’S MOTION TO
13   v.                                               EXTEND THE DEADLINE TO FILE
                                                         MOTION FOR SUMMARY
14   SHANNON MOYLE, et al.,                                    JUDGMENT
                                                            (FIRST REQUEST)
15                      Defendants.

16

17         Defendant, Shannon Moyle, by and through counsel, Aaron D. Ford, Nevada

18   Attorney General, and Amy A. Porray, Deputy Attorney General, of the State of Nevada,

19   Office of the Attorney General, request this Court extend the deadline to file the Motion for

20   Summary Judgment from July 14, 2021, to August 9, 2021. This is the first request.

21   I.    INTRODUCTION

22         Defendant, Shannon Moyle, respectfully requests this Court grant this request to

23   extend the deadline to file the Motion for Summary Judgment. Good cause exists because

24   counsel has had a serious medical emergency that required her to take extended medical

25   leave and has affected all dates and deadlines in her cases.

26   ///

27   ///

28   ///



30                                           Page 1 of 5
1    II.    BACKGROUND
2           Kinford is an inmate lawfully incarcerated in the Nevada Department of Corrections
3    (NDOC). Kinford sues Moyle for one (1) count of failure to protect regarding an incident
4    that occurred at Northern Nevada Correctional Center (NNCC) between he and another
5    inmate.
6           In the instant case, the motion for summary judgment is due on July 14, 2021.
7    Moyle’s counsel was scheduled for annual leave, beginning July 6, 2021, and returning July
8    13, 2021. The instant motion for summary judgment would have been completed prior to
9    counsel’s leave, and then reviewed, edited, approved during her leave and timely filed upon
10   her return.
11          However, in the very late hours of Thursday, July 1, 2021/very early morning of
12   Friday, July 2, 2021 (counsel is unsure of the time), Moyle’s counsel suffered a serious
13   medical episode. See Declaration of Amy A. Porray. Counsel’s live-in partner took her to
14   the nearest hospital emergency room. Id. Following discharge, counsel was given
15   instructions not to return to work in any capacity until her follow up with medical
16   specialists. Id.
17          Counsel was placed on emergency medical leave beginning Friday, July 2, 2021. The
18   end of the following week, counsel met with her medical specialist who ordered further
19   specialized testing and allowed for a subsequent return to work. Id. Counsel returned to
20   work on Monday, July 12, 2021. Id. Although, counsel is diligently working to get caught
21   up on all cases, she must remain cognizant of her provider’s treatment recommendations
22   and the limitations posed by her physical abilities. Id. As of now, counsel is not at full
23   working capacity.
24          Also, counsel has requested a telephone conference with Kinford to discuss the
25   instant motion, as well as another pending motion. However, due to counsel just returning
26   to work on Monday, July 12, 2021, and the lead time required by his institution to schedule
27   a telephone conference (at least five (5) business days), a telephone conference will be
28   difficult to secure before the end of the week.


30                                            Page 2 of 5
1           All of counsel’s cases, dates and deadlines have been affected. As a result, Moyle
2    respectfully requests that this Court grant her request to extend the deadline to file the
3    Motion for Summary Judgment.
4    III.   LEGAL ARGUMENT
5           District courts have inherent power to control their dockets. Hamilton Copper &
6    Steel Corp. v. Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan,
7    958 F.2d 272, 273 (9th Cir. 1992). Rule 6(b)(1), Federal Rules of Civil Procedure, governs
8    extensions of time:
9                 When an act may or must be done within a specified time, the
                  court may, for good cause, extend the time: (A) with or without
10                motion or notice if the court acts, or if a request is made, before
                  the original time or its extension expires; or (B) on motion made
11                after the time has expired if the party failed to act because of
                  excusable neglect.
12

13          “The proper procedure, when additional time for any purpose is needed, is to present
14   to the Court a timely request for an extension before the time fixed has expired (i.e., a
15   request presented before the time then fixed for the purpose in question has expired).”
16   Canup v. Miss. Valley Barge Line Co., 31 F.R.D. 282, 283 (D. Pa. 1962). The Canup Court
17   explained that “the practicalities of life” (such as an attorney’s “conflicting professional
18   engagements” or personal commitments such as vacations, family activities, illnesses, or
19   death) often necessitate an enlargement of time to comply with a court deadline. Id.
20          Counsel’s unforeseeable medical emergency, which led to an extended medical
21   absence and a complete inability to work demonstrates good cause. Counsel has actively
22   and responsibly participated in the instant litigation. Counsel was on track to timely file
23   the instant motion for summary judgment. However, now all of counsel’s cases and their
24   accompanying dates and deadlines have been affected. Counsel brings this motion in the
25   very best of faith and not for the purposes of delay.
26   IV.    CONCLUSION
27          Moyle’s motion for an extension of time to file a motion for summary judgment
28   should be granted due to counsel’s serious injury. Moyle requests an extension from the


30                                            Page 3 of 5
1    current due date of July 14, 2021, to August 9, 2021. This motion is brought in good faith
2    and not for the purposes of delay.
3          DATED July 14, 2021.
4                                          AARON D. FORD
                                           Attorney General
5
                                           By: /s/ Amy Porray
6                                             Amy A. Porray (Bar. No. 9596)
                                              Deputy Attorney General
7                                             Attorneys for Defendant
8

9

10

11
                                              IT IS SO ORDERED
12

13                                            ___________________________________
14                                            UNITED STATES DISTRICT JUDGE

15                                            DATED: July 15, 2021
16

17

18

19

20

21

22

23

24

25

26

27

28



30                                          Page 4 of 5
1                                  CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on July 14, 2021, I electronically filed the foregoing DEFENDANT’S MOTION
4    TO EXTEND THE DEADLINE TO FILE MOTION FOR SUIMMARY JUDGMENT
5    (FIRST REQUEST) via this Court’s electronic filing system. Parties who are registered
6    with this Court’s electronic filing system will be served electronically.
7          Steven Kinford #64984
           Lovelock Correctional Center
8          1200 Prison Rd.
           Lovelock, NV 89419
9

10
                                             /s/ Natasha D. Petty
11                                           An employee of the
                                             Office of the Nevada Attorney General
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                            Page 5 of 5
